Citation Nr: 1739191	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded the case for further development in November 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran has perfected an appeal of the issue of entitlement to an increased evaluation for chronic tinea pedis with onychomycosis.  However, the RO has not yet certified that issue to the Board, and it is unclear as to whether the RO may be pursing any additional development or readjudication without certification.  Indeed, the Veteran has requested a hearing on that issue, which has not yet been scheduled.  Therefore, the issue is not currently before the Board, and no further consideration is necessary at this juncture.


FINDINGS OF FACT

1.  A sleep disorder did not manifest in service and is not otherwise related to the Veteran's military service.

2.  A bilateral hand disorder did not manifest in service and is not otherwise related to the Veteran's military service.

3.  A bilateral wrist disorder did not manifest in service and is not otherwise related to the Veteran's military service.



CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A chronic bilateral hand disorder was not incurred in active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A chronic bilateral wrist disorder was not incurred in active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For an enumerated disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


I.  Sleep Disorder

The Veteran has contended that he had respiratory and sleep problems in service as a result of his exposure to low quality air during his year of firing heavy artillery and to light phosphorous and heavy smoke.  He has asserted that he has a current sleep disorder is related to such symptoms and exposures.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a sleep disorder.

The Veteran's service treatment records document him as having bronchitis in November 1976, a viral upper respiratory infection, tonsillitis, and flu syndrome in January 1978, and a head cold in October 1978.  However, the records are negative for any complaints, treatment, or diagnosis of a sleep disorder.  In fact, his June 1980 discharge examination did not reveal any pertinent abnormalities.  

There is also no medical evidence showing that the Veteran had a sleep disorder for many years after his military service.  Indeed, he was first documented as having a diagnosis of sleep apnea in 2005.

The Board does acknowledge the Veteran's September 2013 hearing testimony that he did not receive treatment for sleep apnea in service, but that he was diagnosed as having sleeping problems.  He testified that he had breathing problems, sleeping problems, and upper respiratory problems in service.  Lay persons are competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although the Veteran is competent to report symptoms in service, the Board finds that such statements are not credible.  The allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran was seen for bronchitis, a viral upper respiratory infection, tonsillitis, flu syndrome, and a head cold.  However, there is no diagnosis of sleeping problems as he has alleged.  Moreover, no pertinent abnormalities were noted on his discharge examination. Indeed, his lungs and chest were found to be normal, despite his report of chronic respiratory problems.  As such, there is actually affirmative evidence showing that he did not have such problems when he was discharged (rather than a mere absence of treatment or documentation).

Moreover, the Board notes that there have been inconsistent reports regarding the onset of the disorder.  For example, as noted above, the Veteran testified that he had sleeping problems in service, yet during a September 2010 VA examination, he reported an onset of sleep apnea in 2005.  The Veteran has also admitted that he was not diagnosed with sleep apnea until 2005. See e.g. July 2012 VA Form 9.

For these reasons, the Board finds the reports of onset to be not reliable or credible.  Therefore, the Board concludes that the weight of the competent, credible, and probative evidence shows that a sleep disorder did not manifest in service or for many years thereafter.

Moreover, even if the statements regarding the symptoms in service were found to be credible, the Board finds that the competent and more probative evidence shows that they were not indicative or diagnostic of sleep apnea.  In this regard, the February 2015 explained that the Veteran's complaints of snoring and stopped breathing during sleep are not specific or pathognomonic of obstructive sleep apnea and that a confirmation test like a sleep study is required for diagnosis of obstructive sleep apnea (or OSA).  The VA examiner reviewed the evidence of record, including the Veteran's statements and reported history, and provided a rationale supported by the evidence and his own knowledge, training, and medical expertise. 

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the most probative evidence of record does not link any current diagnosis to the Veteran's military service.  

The September 2010 VA examiner noted that the onset date of the Veteran's bronchitis was 1976 when he had a cough with yellow sputum, a fever, and sore throat.  The Veteran reported having intermittent occurrences since its onset with remissions.  The examiner opined that the Veteran's bronchitis during service was less likely than not related to the post-service bronchitis.  In so doing, he observed that the records indicate that the Veteran was treated with antibiotics for bronchitis in December 2000 and that he was treated for sinus infections in 2008 and 2009, but that there was no documentation of treatment for bronchitis.  On physical examination, there were no symptoms or signs of pathology of bronchitis.  The examiner also opined that the Veteran sleep apnea was less likely as not caused by or a result of service-connected disability.  The examiner noted that a sleep study was conducted in March 2010, which showed an AHI of 50.8 and an oxygen low of 75 percent and that the Veteran was diagnosed as having sleep apnea and continued on a  nasal CPAP.  The Veteran also reported that he had undergone a previous sleep study at Alamo Sleep Center in approximately 2005 when he was initially diagnosed, but that the study was not available at the time of the examination.  

After review of the record and a physical examination, the September 2010 VA examiner opined that there was no current respiratory condition related to the bronchitis on active duty.  In so doing, he explained that bronchitis is an infection of the pulmonary airways that it is usually a self-limited infection that resolves spontaneously or with antibiotics.  Although chronic bronchitis does occur and is manifested by daily production of significant sputum, shortness of breath, and frequent wheezing, he observed that the infections in 1976 and 2000 were treated with antibiotics and resolved without evidence of persistent symptoms.  The examiner also noted that the medical records from the Veteran's private physician show no evidence of recurrent episodes of bronchitis since 2000.  The examiner indicated that there was no evidence in the medical record that the bronchitis in 1976 was persistent or chronic; therefore, there was no evidence that it was related to the bronchitis in 2000 or any other respiratory infections since the Veteran's discharge from the military.  The examiner also opined that as there was no evidence of a persistent or chronic bronchial disability related to the Veteran's active duty service and that the sleep apnea was less likely as not related to bronchial conditions in the military.  The examiner indicated that, as bronchitis is an infection of the bronchial tree and sleep apnea is related to obstruction of the upper airways, bronchitis, either chronic or persistent, would not cause sleep apnea.

The February 2015 VA examiner also opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that a review of the service treatment records showed evidence that the Veteran was diagnosed with bronchitis, a viral upper respiratory infection, flu syndrome, tonsillitis, and a head cold; that the Veteran testified that he snored and woke up due to not breathing in service; and that he was exposed to light phosphorus, heavy smoke, air pollution and low quality air in service due to his military occupational specialty of field artillery battery man.  However, the examiner also noted that a review of the service treatment records did not show evidence of complaints of snoring, stopped breathing during sleep, daytime sleepiness, chronic fatigue, and/or diagnosis of sleep apnea.  The examiner observed that the Veteran's separation examination from 1980 showed no complaints and was normal, except for diagnosis of "color blind" established since the entrance examination.  Moreover, the Veteran's weight at separation was 210 pounds.  In addition, the examiner noted that claims file showed evidence of a diagnosis of obstructive sleep apnea since August 2005 (instead of 2010 as noted per the previous examination) with an AHI of 18.1 per hour and that the Veteran's weight reported was 280 pounds at the time of sleep study.  The examiner indicated that an online review of the available medical data did not show evidence-based medical information that had established a cause and effect relationship between bronchitis, a viral upper respiratory infection, flu syndrome, tonsillitis, "head cold," and/or exposure to light phosphorus, heavy smoke, air pollution, and low quality air as a risk and/or aggravating factors for obstructive sleep apnea.  The examiner stated that the Veteran's complaints of snoring and stopped breathing during sleep are not specific or pathognomonic of obstructive sleep apnea and that a confirmation test like a sleep study is required for diagnosis of obstructive sleep apnea (or OSA).  The examiner indicated that the fact that OSA was diagnosed in 2005 with a weight gain of 70 pounds since the separation examination suggests that his current OSA was less likely than not causally or etiologically related to his military service, to include any symptomatology or exposure therein.  The examiner referenced "overview of obstructive sleep apnea in adults," "up to date" at www.uptodate.com.

The Board does acknowledge an undated letter authored by Dr. V.G.G. (initials used to protect privacy), which noted that review of the Veteran's military medical history supported and clearly documented that the Veteran began having respiratory infections in October 1978, November 1978, and December of 1978 when he was on active duty and that, since October 1978, he had been diagnosed and treated several times through the years for recurrent bronchitis, pneumonia, upper respiratory infections, sinus infections, and sleep apnea.  Dr. V.G.G. stated that he reviewed both the Veteran's service treatment records and current medical records and that is was his medical opinion that it was at least as likely as not that the diagnosis of sleep apnea and chronic recurrent respiratory infections likely appeared to be secondary to the Veteran's military service.  Dr. V.G.G. noted that, during active duty, the Veteran was exposed to different agents, viral, bacteria, chemical, and smoke which appeared to have made him more susceptible to chronic recurrent lung, throat, and sinus infections.

A February 2011 statement by Dr. V.G.G. also indicated that the Veteran had reported that his symptoms all began while he was on active duty overseas and that there was a lot of smoke and fumes which kicked off his allergic rhinitis as well as the symptoms consistent with sleep apnea and bronchitis.  Dr. V.G.G. requested reconsideration of the Veteran's claim and noted that his medical conditions appeared to have had their origins in the military service in the 1980s.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

The Board finds that, after weighing the evidence, the February 2015 VA examiner's opinion is the most probative of record.  Although Dr. V.G.G. notes that he reviewed the Veteran's service treatment records and current medical records and that his sleep apnea likely appeared to be related to his active duty service, the physician did not provide a thorough analysis or rationale for his opinion.  In his February 2011 statement, Dr. V.G.G. noted that the Veteran reported his symptoms all began while he was on active duty overseas, including symptoms consistent with sleep apnea, yet he did not identify such symptoms or indicate where in the service treatment records such symptoms were found.  Dr. V.G.G. also stated that the Veteran had respiratory infections in October 1978, November 1978, and December of 1978; however, the records indicated that the Veteran had bronchitis in November 1976, a viral upper respiratory infection, tonsillitis, and flu syndrome in January 1978, and a head cold in October 1978.  Thus, he does not appear to have based his opinion on an accurate factual premise.  Furthermore, Dr. V.G.G. did not address the fact that the Veteran had no complaints, findings, or diagnosis of any respiratory problems or sleep disorder after October 1978, which was more than two years prior to his discharge from service in December 1980.  In addition, the private physician did not explain how bronchitis in service would be related to sleep apnea.  

In contrast, the February 2015 VA examiner noted that there was no evidence in the medical record that the bronchitis in 1976 was persistent or chronic and therefore found that there was no evidence that it was related to the bronchitis in 2000 or any other respiratory infections since discharge from the military.  That examiner also explained that bronchitis is an infection of the bronchial tree and that sleep apnea is related to an obstruction of the upper airways; therefore, bronchitis, either chronic or persistent, would not cause sleep apnea.  The examiner also indicated that, although the Veteran reported snoring and stopped breathing during sleep, these were not specific or pathognomonic of obstructive sleep apnea and that a confirmation test like a sleep study is required for diagnosis of obstructive sleep apnea.    

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the February 2015 examiner who provided a thorough rationale supported by the record.

The Board has also considered the statements of the Veteran asserting that his current sleep disorder is related to his military service.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the February 2015 VA examiner is of greater probative weight than the Veteran's lay assertions in this regard.  As noted above, the examiner reviewed the claims file and the Veteran's own reported history, and he has training, knowledge, and expertise on which she relied to form his opinion.   The examiner also provided a rationale for the conclusions reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for a sleep disorder is not warranted.



II.  Bilateral Hand and Wrist Disorders

The Veteran testified in September 2013 that he did not complain of problems with his hands or wrists during service, but he attributed his carpal tunnel syndrome to heaving lifting and digging holes in service with no protection for his hands.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral hand disorder and a bilateral wrist disorder.

The Veteran's service treatment records document a left index finger strain over the knuckle area in September 1978 and a superficial laceration of the tip of left index finger in August 1980; however, the records are negative for any complaints, treatment, and diagnosis of a hand or wrist disorder.  In fact, his June 1980 discharge examination found his upper extremities and neurologic system to be normal.  

There is also no medical evidence showing that the Veteran had a sleep disorder for many years after his military service.  Indeed, he was first documented as having a diagnosis many decades thereafter.

The Board does acknowledge the Veteran's September 2013 hearing testimony that he did not receive treatment in service, but that he has soreness in his hands and wrists and numbness and tingling in his fingers in service.  Lay persons are competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although the Veteran is competent to report symptoms in service, the Board finds that such statements are not credible.  The allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran was seen for a left index finger injury in service, but there were no complaints, treatment, or diagnosis of a hand or wrist disorder.  Indeed, a discharge examination found his upper extremities and neurologic systems to be normal.  As such, there is actually affirmative evidence showing that he did not have a hand or wrist disorder when he was discharged (rather than a mere absence of treatment or documentation).

Moreover, the Board notes that there have been inconsistent reports regarding the onset of the disorder.  For example, as noted above, the Veteran testified that he had symptoms in service, yet a November 2011 private medical record indicated that the Veteran presented with a "several year-long history" of bilateral hand pain, stiffness of the fingers, numbness, tingling, left digit four trigger point, and loss of grip strength.  Such a statement suggests a more recent onset than during his service from 1976 to 1980.

The Board also notes that, in April 2007, the Veteran submitted an application for VA compensation benefits, seeking service connection for a sleep disorder, nasal and breathing problems, hearing loss and ringing, left foot pain, left toe pain, left leg pain, left index finger pain and usage, rib cage pain, and fungal foot infection.  His application, however, is silent as to a hand or wrist disorder, despite reporting problems with his left finger.  He also filed a claim in July 2009 for allergic rhinitis, a left leg disorder, and a fungal foot infection and another claim in March 2010 for a left knee disorder, left otitis externa, bronchitis, and sleep apnea, yet there was no mention of a hand or wrist disorder in either of those claims. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, he did not file a claim for a bilateral hand and wrist disorder until 2010.

For these reasons, the Board finds the reports of onset to be not reliable or credible.  Therefore, the Board concludes that the weight of the competent, credible, and probative evidence shows that a hand and wrist disorder did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the most probative evidence of record does not link any current diagnosis to the Veteran's military service.  

During a March 2013 VA examination, the Veteran reported having continuous pain in both hands that was worse on the right and indicated that his symptoms included dropping things, diminished grip, night pain, and tingling.  He stated that his symptoms started to be significant about 10 years earlier, but that he had had some numbness and tingling before that time.  The Veteran also noted that he was seen by his primary care physician who referred him to a private hand surgeon, that he was diagnosed as having carpal tunnel syndrome, and that he had an EMG.  The examiner noted that these records were not available.  The Veteran further indicated that he had received two to three injections in each wrist, but had not had any surgery.  The examiner noted that the in-service injury in question occurred in 1978 when he fell on his left index finger and had swelling and discoloration which was diagnosed as a PIP sprain; x-rays were suggested, but no reports or results were found in his service treatment records.  The examiner also noted that the Veteran stated that his problem is related to an injury in service.  

After review of the record and a physical examination, the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome and left ring trigger finger.  The examiner noted that the Veteran's original diagnosis in service was a sprain of the left index finger, which occurred approximately two years prior to his discharge, and that no follow-up treatment or x-ray studies were noted.  The examiner also observed that there was no treatment for the Veteran's hands in his medical records until 2012; records from his private primary care physician were available from the year 2000 and only showed recent treatment for carpal tunnel syndrome.  No further treatment for the left index finger was documented.  The examiner stated that the carpal tunnel syndrome and the left index finger contusion were completely separate problems and that a resolved contusion of the left index finger did not cause bilateral carpal tunnel syndrome.  The examiner also noted that the Veteran stated that the problem was worse on the right hand, but his injury was to the left hand.

The February 2015 VA examiner opined  that the Veteran's bilateral hand and wrist disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a review of the Veteran's service treatment records indicates that, on September 29, 1978, the Veteran fell while playing sports and sustained injury to left index finger, which was diagnosed as a "left index finger sprain."  The examiner noted that no neurologic complaints or neuromuscular damage were noted on medical examination and that the service treatment records did not show any medical follow-up for this condition or chronicity of left index finger problems.  There were also no symptoms noted on the separation examination in 1980, which was reported as normal except for diagnosis of "color blind."  The examiner further indicated that a review of private medical records since the Veteran was discharged from service showed evidence of symptoms of paresthesias in both hands as early as to 2009 with a diagnosis of bilateral carpal tunnel syndrome per EMG/NSC done on November 14, 2011, by a neurologist.  In addition, the examiner noted that the 2013 VA examination report was reviewed with a noted diagnosis of a "resolved left index finger sprain" and "bilateral carpal tunnel syndrome" that was not found to be caused or to have any relation with the resolved left index finger sprain.  The February 2015 VA examiner concluded that the gap in time between the Veteran's discharge from active duty and later diagnosis of bilateral carpal tunnel syndrome, as well as the lack of symptoms during active duty, suggested that the Veteran's bilateral carpal tunnel syndrome was less likely than not causally or etiologically related to his military service.

There is no medical opinion otherwise relating a current bilateral hand or wrist disorder to the Veteran's military service.

The Board has also considered the statements of the Veteran asserting that he has current hand and wrist disorders that are related to his military service.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the Veteran's lay assertions in this regard.  The examiners reviewed the claims file and the Veteran's own reported history, and they have the training, knowledge, and expertise on which they relied to form their opinions.  They also provided a rationale for the conclusions reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hand and wrist disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).   Therefore, the Board concludes that service connection for a bilateral hand and wrist disorder is not warranted.










ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a bilateral hand disorder is denied.

Entitlement to service connection for a bilateral wrist disorder is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


